Citation Nr: 1807198	
Decision Date: 02/05/18    Archive Date: 02/14/18

DOCKET NO.  14-09 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for neuritis of the right hand index finger.

2. Entitlement to an initial compensable rating for plantar fasciitis of the left foot.  

3. Entitlement to an initial compensable rating for plantar fasciitis of the right foot.  

4. Entitlement to an initial compensable rating for bilateral flat foot.

5. Entitlement to an initial compensable rating for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from May 1986 to June 1990, October 1990 to June 1991, and August 2005 to January 2011. .

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction now resides with the RO in Roanoke, Virginia.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed for the issues on appeal.  Specifically, the Board finds that the Veteran should be afforded a VA examination for each service-connected condition on appeal.

A September 2010 report from Dr. R.C. indicates that the Veteran was being seen for a general medical examination.  As to the Veteran's feet, the report indicates complaints of pain, aching, stiffness, fatigue, and cramping.  Physical examination revealed tenderness of both of the Veteran's soles and slight palpation of the toes.  Dr. R.C. also indicated that the Veteran has bilateral flat foot with slight valgus at forefoot and midfoot.    

As to neurological conditions, Dr. R.C.'s report indicates decreased sensation to light touch and pinprick for the right index finger, most likely median nerve.  The Veteran has also reported symptoms of pain, numbness, and tingling in his right index finger, which he asserts causes difficulty writing.  

Regarding the Veteran's hypertension, the report from Dr. R.C. notes but does not expound on the Veteran's diagnosis of hypertension.  Nor are there any recent blood pressure readings of record.  

Given the evidence of record, the Board determines that the record is insufficient to determine the severity and current manifestations of the Veteran's conditions on appeal.  Therefore, the Board determines that a VA examination is warranted for each condition. 

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any relevant and outstanding VA treatment records.  Additionally, have the Veteran identify any additional treatment records regarding his right index finger and feet disabilities and his hypertension.  If necessary, obtain authorization to enable the AOJ to obtain any additional evidence.  If additional records are identified and the AOJ is unsuccessful in its efforts to obtain any such evidence, it should inform the Veteran and his representative of such and request that they submit the outstanding evidence.

2. After obtaining any additional records, schedule the Veteran for VA examinations with appropriate examiners to ascertain the current severity and manifestations of his service-connected right index finger disability and his service-connected feet disabilities, to include both his plantar fasciitis and bilateral flat feet..  

For each examination requested in this appeal, the claims file must be made available to the examiner, and the examiners should state in the opinion that review of the electronic record was accomplished.

The examiners are asked to review all pertinent records associated with the claims file and any assertions made by the Veteran regarding his symptoms.  The examiners are advised that the Veteran is competent to attest to observable symptoms, such as pain.  If there is a medical basis to support or doubt the Veteran's reports of symptomatology, the examiners should provide a fully reasoned explanation.

The examiners must provide all information required for rating purposes.  

Regarding the Veteran's finger and feet disabilities, the examiners are specifically advised that the Court has held that in evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Additionally, an adequate VA examination for the joints must, wherever possible, include range of motion testing on active and passive motion and in weight-bearing and nonweight-bearing conditions.  Correia v. McDonald, 28 Vet. App. 158 (2016); 38 C.F.R. § 4.59.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

3. Schedule the Veteran for a VA examination with an appropriate examiner to ascertain the current severity of his service-connected hypertension. 

4. After completing the above actions, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the Veteran should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  

Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

